        Case: 4:21-cv-01105 Doc. #: 1 Filed: 09/09/21 Page: 1 of 13 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

   AMERICAN FAMILY MUTUAL                              )
   INSURANCE COMPANY S.I.,                             )
                                                       )
                          Plaintiff,                   )
                                                       )
   v.                                                  )   Case No.:
                                                       )
   RANDALL BRITTON,                                    )
                                                       )
   RAHMANN MUHAMMAD,                                   )
                                                       )
   and                                                 )
                                                       )
   RAHEEM MUHAMMAD,                                    )
                                                       )
                   Defendants.


                    COMPLAINT FOR DECLARATORY JUDGMENT

         COMES NOW Plaintiff American Family Mutual Insurance Company, S.I. (“American

Family”), by and through its attorneys, Sandberg Phoenix & von Gontard P.C., and for its

Complaint for Declaratory Judgment, pursuant to 28 U.S.C. Section 2201 and Rule 57 of the

Federal Rules of Civil Procedure, states as follows:

                          PARTIES, JURISDICTION AND VENUE

         1.    American Family is an insurance company incorporated under the laws of the State

of Wisconsin with its principal place of business in Madison, Wisconsin.

         2.    Upon information and belief, Defendant Randal Britton is a resident and citizen of

the State of Missouri.

         3.    Defendant Rahmann Muhammad is a resident and citizen of the State of Georgia.

         4.    Defendant Raheem Muhammad is a resident and citizen of the State of Georgia.



15374959.v2
      Case: 4:21-cv-01105 Doc. #: 1 Filed: 09/09/21 Page: 2 of 13 PageID #: 2




        5.      Plaintiff American Family is a Wisconsin citizen for purposes of diversity of

citizenship jurisdiction.

        6.      Defendant Randall Britton (“Britton”) is Missouri citizen for purposes of diversity

of citizenship jurisdiction.

        7.      Defendants Raheem and Rahmann Muhammad are Georgia citizens for purposes

of diversity of citizenship jurisdiction (Raheem and Rahmann Muhammad are sometimes referred

to collectively hereafter as the “Muhammad Defendants”).

        8.      This Complaint is submitted in accordance with Rule 57 and the Federal

Declaratory Judgment Act, codified at 28 U.S.C. Sections 2001 and 2201, in order to obtain a

declaration of the parties’ rights and/or obligations under a certain policy of insurance issued by

American Family to Britton.

        9.      This Court has original jurisdiction over this matter under 28 U.S.C. § 1332(a),

because it is a civil action between citizens of different states, and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

        10.     Venue is proper in the United States District Court for the Eastern District of

Missouri under 28 U.S.C. § 1391(b)(2), and Local Rule 3.1(b), because a substantial part of the

events giving rise to this action took place within the Eastern District of Missouri, and because one

Defendant resides within the Eastern District.

                                              FACTS

                                     The Underlying Lawsuit

        11.     On November 18, 2020, Raheem and Rahmann Muhammad filed a lawsuit in the

Circuit Court of the City of St. Louis, styled Rahmann Muhammad, et al. v. Dave Wirick, et al.,

Cause No.: 2022-CC10350 (“Underlying Lawsuit”).



                                                 2
15374959.v2
      Case: 4:21-cv-01105 Doc. #: 1 Filed: 09/09/21 Page: 3 of 13 PageID #: 3




       12.      On May 3, 2021, Plaintiffs filed a motion for leave to file their First Amended

Petition adding additional defendants to the Underlying Lawsuit.

       13.      On August 25, 2021, the Court granted Plaintiffs’ motion for leave to file their First

Amended Petition. The First Amended Petition was filed instanter.

       14.      From 2005 to 2008 the Muhammad Defendants allege to have lived, or spent a

substantial amount of time, at property owned by Britton located at 3967 Cleveland Avenue in the

City of St. Louis (the “Cleveland Avenue Property”).

       15.      The Muhammad Defendants allege in the Underlying Lawsuit they were exposed

to lead while living, or spending a substantial amount of time, the Cleveland Avenue Property.

       16.      The Underlying Lawsuit alleges the Muhammad Defendants were exposed to, and

injured by, lead from 2002 to 2005 while residing, or spending a substantial amount of time, at

other St. Louis, Missouri properties not owned or affiliated with Britton, and before they ever

allegedly lived, or were spending a substantial amount of time, at the Cleveland Avenue Property.

       17.      The Underlying Lawsuit alleges Britton was responsible for the upkeep and

maintenance of the Cleveland Avenue Property, including compliance with relevant housing laws

and ordinances, and that they were repeatedly and continuously exposed to lead paint chips and

dust containing lead while on the Cleveland Avenue Property.

       18.      The Muhammad Defendants allege in the Underlying Lawsuit they sustained

personal injuries as a result of their lead exposure at the Cleveland Avenue Property.

       19.      Count I of the Underlying Lawsuit seeks recovery against Britton and others for

“negligence.”

       20.      Count I of the Underlying Lawsuit alleges conduct by Britton that was knowing.




                                                  3
15374959.v2
      Case: 4:21-cv-01105 Doc. #: 1 Filed: 09/09/21 Page: 4 of 13 PageID #: 4




       21.     The Underlying Lawsuit further alleges in Count I that prior to and during 2005 to

2008 the Cleveland Avenue Property contained paint with lead pigment on the interior and exterior

walls, floors, doors, ceilings, and woodwork.

       22.     Count I of the Underlying Lawsuit further alleges Britton knowingly allowed the

lead paint at the Cleveland Avenue Property to chip, flake, and deteriorate, which created an unfit

place for the habitation of young children.

       23.     Count I of the Underlying Lawsuit alleges the Muhammad Defendants ingested,

consumed, and were otherwise exposed to “paint, powder and dust containing lead and lead

pigment,” which caused them lead poisoning and other injuries as a result of the alleged lead

exposure.

       24.     Count I of the Underlying Lawsuit specifically alleges the injuries and damages

sustained by the Muhammad Defendants were foreseeable to Britton based on his knowing

conduct, including, but not limited to, Britton’s alleged conduct in renting out the Cleveland

Avenue Property despite already having chipping, peeling, and flaking paint in violation of both

city ordinances and federal law.

       25.     Count I of the Underlying Lawsuit also alleges Britton failed to abate the lead at

the Cleveland Avenue Property, failed to inspect the premises, and failed to warn the Muhammad

Defendants of the presence of lead at the Cleveland Avenue Property.

       26.     Count II of the Underlying Lawsuit seeks recovery for “breach of the implied

warranty of habitability” and incorporates the allegations of the “negligence” count in Count I.

       27.     Count II of the Underlying Lawsuit alleges Britton violated the “Property

Maintenance Code of the City of St. Louis,” which require properties to be maintained and repaired

in such a way as to make the premises healthy and safe for occupants and their visitors.



                                                4
15374959.v2
      Case: 4:21-cv-01105 Doc. #: 1 Filed: 09/09/21 Page: 5 of 13 PageID #: 5




        28.     Count II of the Underlying Lawsuit also references the City of St. Louis’ “Lead

Paint Poisoning Control Law,” which the Muhammad Defendants allege prohibit lead paint on

both the interior or exterior of any dwelling.

        29.     Count II of the Underlying Lawsuit alleges Britton marketed the Cleveland Avenue

Property as being safe, as following the City of St. Louis’ ordinances, and as containing no lead-

based paint.

        30.      Count III of the Underlying Lawsuit seeks recovery for “negligence per se” and

refers to the City of St. Louis’ “Property Maintenance Code” and “Lead Paint Poisoning Control

Law.”

        31.     Count III of the Underlying Lawsuit alleges the applicable City of St. Louis

ordinances specifically prohibit “peeling or defective wall covering or paint” and either lead paint

or lead-based paint on either the interior or exterior walls of any rental dwelling.

        32.     Count III of the Underlying Lawsuit alleges Britton “violated the aforementioned

statutes, ordinances and regulations by leasing the premises that contained hazardous lead paint.”

                                   The American Family Policy

        33.     American Family issued a policy of insurance to Randall Britton, No.: 24-PK0028-

01 (“Policy”), which was in effect at all times relevant to the time of the Muhammad Defendants’

alleged lead exposure.

        34.     The Policy was allegedly in effect when the Muhammad Defendants allege to have

moved in to, or started spending a substantial amount of time at, the Cleveland Avenue Property.

        35.     The Policy contains “Personal Liability” coverage with a $300,000 applicable

policy limit.

        36.     The Policy contains the following relevant provisions:



                                                  5
15374959.v2
     Case: 4:21-cv-01105 Doc. #: 1 Filed: 09/09/21 Page: 6 of 13 PageID #: 6




              MISSOURI HOMEOWNERS POLICY
              SPECIAL FORM 3

              ***

              DEFINITIONS

              The following words in this policy have defined meanings. They will be printed
              in bold type.

              ***

              9.     Occurrence means an accident, including exposure to conditions, which
                     results during the policy period, in:

                     a.   bodily injury; or
                     b.   property damage.

                     Continuous or repeated exposure to substantially the same general harmful
                     conditions is considered to be one occurrence.

              10.    Pollutant means any solid, liquid, gaseous or thermal irritant or
              contaminant, in any form, including, but not limited to lead … or any other
              substance listed as a hazardous substance by any government agency. It also
              includes smoke, vapor, soot, fumes, alkalis, chemicals, garbage, refuse and waste.
              Waste includes materials to be recycled, reconditioned, or reclaimed [emphasis
              added to original].

              ***

              LIABILITY COVERAGES – SECTION II

              ***

              COVERAGE D – PERSONAL LIABILITY COVERAGE
              We will pay, up to our limit, compensatory damages for which any insured is
              legally liable because of bodily injury or property damage caused by an
              occurrence covered by this policy.

              ***

              EXCLUSIONS – SECTION II

              Coverage D – Personal Liability and Coverage E – Medical Expense do not
              apply to:

              ***

                                              6
15374959.v2
     Case: 4:21-cv-01105 Doc. #: 1 Filed: 09/09/21 Page: 7 of 13 PageID #: 7




              13.       Pollution Damage. We will not cover bodily injury or property damage
                        arising out of the actual, alleged or threatened discharge, dispersal, release,
                        escape, seepage, trespass, wrongful entry, migration, ingestion, inhalation
                        or absorption of pollutants from any source.

                        We will not pay for any loss, cost or expense fine or penalty to test for,
                        monitor, clean up, remove, contain, treat, detoxify, neutralize or dispose of
                        pollutants, whether or not such actions are done voluntarily or at the
                        direction, request or demand of any governmental body or agency, any other
                        authority, person or organization, or as a result of any suit.

              ***

              ENVIRONMENTAL/PERSONAL POLLUTION DAMAGE COVERAGE
              ENDORSEMENT

              This endorsement modifies such insurance as is afforded by this policy and replaces
              any Environmental/Personal Pollution Damage Coverage Endorsement previously
              a part of this policy.

              This policy is amended as follows:

              LIABILITY COVERAGES – SECTION ii

              COVERAGE D – PERSONAL LIABILITY COVERAGE

              The Defense Provision provided under COVERAGE D PERSONAL LIABILITY
              COVERAGE does not apply to coverage provided by this endorsement.

              SUPPLEMENTARY COVERAGES – SECTION II

              The SUPPLEMENTARY COVERAGES – SECTION II – do not apply to coverage
              provided by this endorsement.

              The following SUPPLEMENTARY COVERAGE is added:

              We will pay expenses you incur for bodily injury or property damage which
              arises from pollutants and which is caused by any insured. We will pay without
              regard to negligence or legal liability. However, we will not pay more than $20,000
              in any 12-month policy period, nor more than $10,000 for any one occurrence,
              regardless of the number of:

              1.    Occurrences;
              2.    Insureds;
              3.    Claims made or suits brought; or
              4.    Persons or organizations making claims or bringing suits.


                                                      7
15374959.v2
      Case: 4:21-cv-01105 Doc. #: 1 Filed: 09/09/21 Page: 8 of 13 PageID #: 8




                  ADDITIONAL EXCLUSION

                  The following additional exclusion is added:

                  With respect to the Supplementary Coverage identified above, we will not cover
                  any loss which arises from pollutants for any occurrence arising out of activities
                  covered by the following options or endorsements:

                  ***

                  4.   Option 7 – Additional Premises Coverage

                  ***

                  All other items remain unchanged.

                  ****

                              American Family’s Defense of the Underlying Lawsuit

        37.       Upon being notified of the Underlying Lawsuit, American Family issued an initial

reservation of rights letter directed to Britton on January 4, 2021 (“initial ROR letter”).

        38.       The initial ROR letter indicated questions of coverage existed and further advised

that American Family’s investigation of the claims in the Underlying Lawsuit was ongoing.

        39.       The initial ROR letter reserved American Family’s right to deny coverage after its

investigation and to withdraw from defending Britton in the Underlying Lawsuit.

        40.       American Family undertook Britton’s defense of the Underlying Lawsuit pursuant

to its reservation of rights.

        41.       On June 2, 2021, American Family issued a supplemental coverage position letter

to Mr. Britton.

        42.       American Family’s supplemental letter informed Britton its investigation had

determined the Policy did not cover the claims made in the Underlying Lawsuit but nevertheless




                                                       8
15374959.v2
      Case: 4:21-cv-01105 Doc. #: 1 Filed: 09/09/21 Page: 9 of 13 PageID #: 9




it would continue to provide him with a defense of the Underlying Lawsuit pursuant to its

reservation of rights as set forth in its January 4, 2021 and June 2, 2021 letters.

                          COUNT I – DECLARATORY JUDGMENT

                      (Trigger of Coverage – Exposure/All Sums Approach)

       43.     American Family restates and incorporates by reference the previous paragraphs of

this Complaint as if fully set forth herein.

       44.     The Underlying Lawsuit alleges the Muhammad Defendants’ lead exposure

commenced while they were living, or spending a substantial amount of time at, other rental

property not owned by, or affiliated in any way with, Britton and before they moved into, and/or

began spending substantial time at, the Cleveland Avenue Property.

       45.     The Policy only provides coverage for an “occurrence” that results in “bodily

injury” that first takes place during the “policy period”, and as otherwise may be required under

the Policy’s terms and conditions.

       46.     Specifically, the definition of “occurrence” in the Policy, as set forth in Paragraph

35 above, is defined as an “accident, including continuous or repeated exposure to substantially

the same harmful conditions.”

       47.     Courts applying Missouri law have applied the “all-sums” approach of allocation,

which allocates all damage to the Policy in effect, or to the time period, when the first exposure

occurred.

       48.     The Muhammad Defendants allege in the Underlying Lawsuit to have sustained

continuous and repeated exposure to lead from 2002 through 2008. Under the all-sums approach,

no coverage exists under the Policy for the Underlying Lawsuit because the Muhammad




                                                  9
15374959.v2
    Case: 4:21-cv-01105 Doc. #: 1 Filed: 09/09/21 Page: 10 of 13 PageID #: 10




Defendants’ alleged initial exposure to allegedly occurred before the Muhammad Defendants were

living, or spending substantial time, the Cleveland Avenue Property.

       49.     To the extent the Muhammad Defendants’ alleged injuries and/or damages from

lead exposure and/or injuries are determined not to be completely covered by any insurance

policy(ies) insuring the other Underlying Lawsuit Defendants, who owned or managed the

property where the Muhammad Defendants lived, or spent a substantial amount of time from 2002

through 2005, any coverage under the Policy is limited to the single policy period when the

Muhammad Defendants’ first alleged lead exposure.

       WHEREFORE, Plaintiff pray this Court declare that American Family owes neither a duty

to defend nor indemnify Defendant Randall Britton for the claims and allegations in the

Underlying Lawsuit because the Muhammad Defendants’ alleged continuous and repeated

exposure to and/or injuries from lead began before they began living or spending a substantial

amount of time at the Cleveland Avenue Property, and/or that any exposure and/or injuries covered

by the American Family Policy are limited to the first policy period in which the Muhammad

Defendants allege to have been exposed to, by, lead at the Cleveland Avenue Property, and for all

other and/or further orders and relief this Court deems just and proper under the circumstances.

                         COUNT II – DECLARATORY JUDGMENT

                                       (Pollution Exclusion)

       50.     American Family restates and incorporates by reference the previous paragraphs of

this Complaint as if fully set forth herein.

       51.     The Underlying Lawsuit alleges conduct by Randall Britton that was done

knowingly and with intention.




                                                10
15374959.v2
    Case: 4:21-cv-01105 Doc. #: 1 Filed: 09/09/21 Page: 11 of 13 PageID #: 11




       52.      The Underlying Lawsuit alleges the Muhammad Defendants’ injuries and/or

damages as a result of their alleged lead poisoning were foreseeable to Britton.

       53.      Even if the Policy’s coverage was triggered, which American Family denies, the

Policy does not provide any coverage, and American Family owes neither a duty to defend nor

indemnify Britton for the claims in the Underlying Lawsuit, because the allegations in the

Underlying Lawsuit of knowing conduct by Britton and that the Muhammad Defendants’ injuries

were foreseeable do not allege an “occurrence” under the Policy, as defined in paragraph 35 above,

and under applicable law.

       54.      The Policy also contains a “Pollution Damage” exclusion.

       55.      The Policy specifically defines “Pollutants,” as set forth in paragraph 35 above, to

include lead.

       56.      In addition, even if there was an “occurrence” alleged in the Underlying Lawsuit,

which American Family denies, the Policy does not provide any coverage and American Family

owes neither a duty to defend nor indemnify Britton for the claims in the Underlying Lawsuit,

because the Underlying Lawsuit seeks recovery for the Muhammad Defendants’ alleged ingestion,

consumption, and/or exposure to lead and the alleged resulting lead poisoning such that the

Muhamad Defendants’ claimed injuries are excluded from coverage under applicable law by the

“Pollution Damage” provision, set forth in paragraph 35 above.

       WHEREFORE, American Family prays this Court declare American Family has neither a

duty to defend nor duty to indemnify Defendant Randall Britton for the claims and allegations in

the Underlying Lawsuit, and for all other and/or further orders and relief this Court deems just and

proper under the circumstances.




                                                 11
15374959.v2
    Case: 4:21-cv-01105 Doc. #: 1 Filed: 09/09/21 Page: 12 of 13 PageID #: 12




                         COUNT III – DECLARATORY JUDGMENT

              (Environmental Personal Pollution Damage Coverage Endorsement)

       57.     American Family restates and incorporates by reference the previous paragraphs of

this Complaint as if fully set forth herein.

       58.     The Policy contains an “Environmental Personal Pollution Damage Coverage

Endorsement (“Pollution Endorsement”).

       59.     The Pollution Endorsement, where it applies, has a $10,000 per-occurrence limit of

insurance, but does not provide any defense coverage, nor does it otherwise impose or give rise to

any defense obligations on Plaintiff.

       60.       The Pollution Endorsement contains an additional exclusion, set forth in

paragraph 35 above, excluding all coverage provided under the Pollution Endorsement arising out

of “activities covered by the following options or endorsements.”

       61.     One of the options listed in the exclusion is “Option 7 – Additional Premises

Coverage.”

       62.     The insured premises on the Policy is not the Cleveland Avenue Property but

instead is a property owned by Britton and located at 3661 Flad Avenue in St. Louis, Missouri.

       63.     The “Additional Protection Schedule Endorsement adds the Cleveland Avenue

Property as an insured premise under the Policy under the “Option 7 – Additional Premises

Coverage” portion of this endorsement.

       64.     The recovery sought against Britton in the Underlying Lawsuit arises solely and

exclusively from alleged exposure to lead while the Muhammad Defendants were living, or

spending substantial time, at the Cleveland Avenue Property.




                                               12
15374959.v2
    Case: 4:21-cv-01105 Doc. #: 1 Filed: 09/09/21 Page: 13 of 13 PageID #: 13




       65.     The claims and allegations in the Underlying Lawsuit are not covered under the

Policy, and American Family owes neither a duty to defend nor a duty to indemnify Britton under

the Pollution Endorsement because no defense coverage or obligations are provided under the

Pollution Endorsement.

       66.     The claims and allegations in the Underlying Lawsuit are not covered under the

Policy, and American Family owes neither a duty to defend nor a duty to indemnify Britton under

the Pollution Endorsement, because the exclusion provided within the Pollution Endorsement

applies to all of the alleged injuries and damages sought by the Muhammad Defendants in the

Underlying Lawsuit.

       WHEREFORE, American Family prays this Court declare American Family has neither a

duty to defend nor duty to indemnify Randall Britton for the claims and allegations in the

Underlying Lawsuit under the Pollution Endorsement to the Policy, and for all other further orders

and relief the Court deems just and proper under the circumstances.

                                     Respectfully Submitted,

                                     SANDBERG PHOENIX & von GONTARD P.C.


                                      By:    /s/Philip C. Graham
                                             Philip C. Graham, #40345MO
                                             Kelvin J. Fisher, #56573MO
                                             600 Washington Avenue - 15th Floor
                                             St. Louis, MO 63101-1313
                                             314-231-3332
                                             314-241-7604 (Fax)
                                             E-mail: pgraham@sandbergphoenix.com
                                             E-mail: kfisher@sandbergphoenix.com

                                             Attorneys for Plaintiff American Family Mutual
                                             Insurance Company, S.I. C




                                               13
15374959.v2
